Citation Nr: 1030129	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-25 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a right eye disorder.

4.  Entitlement to service connection for carpal tunnel syndrome 
of the right upper extremity.

5.  Entitlement to service connection for carpal tunnel syndrome 
of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to November 1984. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 decision of the Department of Veterans 
Affairs (VA), Regional Office (RO), located in Seattle, 
Washington, which denied the above claims.

In March 2010, the Veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided while at the 
RO.  A transcript of the hearing has been associated with the 
Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that she is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

During her March 2010 Travel Board hearing, the Veteran indicated 
that she had a applied for Social Security Administration 
disability benefits and that her claim was in appellate status.  
She did not specify which particular disability her claim for 
disability benefits involved.  Under 38 U.S.C.A § 5103A(c)(3), VA 
is required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain.  See Diorio v. Nicholson, 20 
Vet. App. 193, 199-200 (2006).  The Board notes that following 
the hearing, the record was held open for 30 days so that the 
Veteran could attempt to directly obtain pertinent Social 
Security Administration records so that she could associate them 
with her claims file.  Following the designated 30 day period, it 
does not appear that the Veteran was able to secure such records 
from the Social Security Administration as evidence had not been 
received.

A review of the claims file indicates that records associated 
with the Veteran's  disability claim with the Social Security 
Administration, to include any underlying  award decision, have 
not been obtained.  See Lind v. Principi, 3 Vet. App. 493 (1992); 
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Although not 
dispositive as to an issue that must be resolved by VA, any 
relevant findings made by the Social Security Administration are 
evidence which must be considered.  See White v. Principi, 243 F. 
3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 
(2001).  Because VA is on notice that there are additional 
records that may be applicable to the Veteran's claims and 
because these records may be of use in deciding the claims, these 
records are relevant and must be obtained. 38 C.F.R. § 
3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Social 
Security Administration and request copies of 
all records associated with the Veteran's 
claim for Social Security Administration 
disability benefits, and associate same with 
the claims file. Any decision rendered by an 
Administrative Law Judge must also be 
obtained and associated with the claims file.  
All attempts to obtain these records must be 
properly documented in the claims file.  If a 
negative response is received from Social 
Security Administration, the claims file must 
be properly documented in this regard.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


